         Case 21-30574 Document 772 Filed in TXSB on 07/12/21 Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                                      ENTERED
                                                                                   07/12/2021
IN RE:                        §
                              §                   CASE NO: 21-30574
COUNTRY FRESH HOLDING COMPANY §
INC., et al.,                 §
         Debtors.             §                   Jointly Administered
                              §                   CHAPTER 7

                                       ORDER

       1.      Country Fresh’s Key Employee Incentive Program is approved, subject to
paragraph 2 of this Order.

       2.    Mr. Andersen’s compensation under the KEIP’s sale-based incentive may not
exceed $255,000. Mr. Innis’s compensation under the KEIP’s sale-based incentive may not
exceed $87,500.


         SIGNED 07/12/2021


                                             ___________________________________
                                                           Marvin Isgur
                                                  United States Bankruptcy Judge




1/1
